


110 HCON 220 IH: Concerning the response of the United

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 220
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Smith of New
			 Jersey submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Concerning the response of the United
		  States to forced abortion and the coercive one-child policy in the People’s
		  Republic of China, and the resulting gendercide of girls in that
		  country.
	
	
		Whereas since the 1980s the Government of the People’s
			 Republic of China (PRC) has enforced a general one-child policy, which limits
			 most women to bearing one child, though some women in rural areas are permitted
			 to bear a second child, particularly if their first child is female;
		Whereas the PRC Government coerces compliance with this
			 policy by pervasive propaganda, mandatory monitoring of women’s reproductive
			 cycles, mandatory contraception, mandatory birth permits, mandatory
			 sterilization or contraceptive implantation, and government control of birth
			 spacing;
		Whereas the PRC Government coerces compliance with this
			 policy by punishing failure to comply and refusal to abort
			 out-of-plan children with fines (called social
			 compensation fees) which often range from roughly one-half to ten times
			 the average Chinese annual income;
		Whereas the PRC Government coerces compliance with this
			 policy and pressures women to abort out-of-plan children by
			 means of job loss, group punishments (imposing penalties or denying benefits to
			 entire villages, factories, and work units in the event of a single
			 out-of-plan birth), and beating and abducting relatives of women
			 who are pregnant out-of-plan, so that they are socially
			 ostracized and put under social pressure to have an abortion;
		Whereas the PRC Government physically destroys the homes
			 of some of those who do not pay social compensation fees;
		Whereas the PRC Government creates an atmosphere of fear
			 in which most Chinese women feel they have little choice to comply with the
			 Government’s draconian birth-limitation policy;
		Whereas as recently as May 2007 it was credibly reported
			 by the New York Times and the Washington Post that the PRC Government ordered a
			 crackdown on population quotas and out-of-plan births in Guangxi
			 province, that Guangxi family planning officials conducted a campaign of
			 violence in detaining citizens, searching homes, confiscating valuables, and
			 destroying homes, and that this campaign provoked riots in which thousands of
			 citizens in eight townships fought with riot police, overturned official
			 vehicles, and damaged government offices, and that several officials were
			 killed in these riots;
		Whereas the PRC Government has passed legislation that
			 makes it illegal to force women to have abortions;
		Whereas at least 7 PRC provinces require abortion of
			 children whose birth would violate provincial regulations, while at least 10
			 PRC provinces require unspecified remedial measures;
		Whereas many Congressional hearings and reports in leading
			 newspapers and newsmagazines throughout the world have established that PRC
			 officials charged with implementing the one-child policy frequently violate PRC
			 law by physically coercing abortions;
		Whereas the PRC Government encourages its officials’
			 illegal coercion of abortions and sterilizations by making the promotions and
			 bonuses of local officials depend on meeting population targets, and by failing
			 to punish officials who physically coerce abortions;
		Whereas PRC officials have punished citizens, including
			 legal advocate Chen Guangcheng, who have publicized population planning abuses
			 by local officials;
		Whereas the PRC’s policy of coercive birth limitation has
			 caused Chinese couples, many of whom have a cultural preference for sons, to
			 abort or abandon female infants so that they may try later to have a son,
			 resulting in a male to female birth ratio for first births of 121 to 100 and a
			 male to female birth ratio for second births of 152 to 100, according to
			 official PRC figures;
		Whereas the male to female birth ratio has been growing
			 steadily wider since the 1980s, according to official PRC figures;
		Whereas the gendercide caused by the PRC’s
			 policies has already created a generation of young men of whom tens of millions
			 will not be able to find wives, due to the tens of millions of missing
			 women;
		Whereas the coercive birth limitation, in limiting most
			 couples to one child, has created generations of young people, few of whom know
			 what it is to have brothers or sisters, or aunts or uncles, and the cultural
			 impact on the PRC of this historically unprecedented situation is
			 unknown;
		Whereas in June 2006 the PRC’s National People’s Congress
			 withdrew a proposed law that would have criminalized sex-selective
			 abortion;
		Whereas the Population and Family Planning Law of the PRC
			 contravenes standards set by the 1995 Beijing Declaration and the 1994
			 Programme of Action of the Cairo International Conference on Population and
			 Development, to which the PRC is a signatory, by limiting the number of
			 children that married women may bear and by banning unmarried women from
			 bearing any children;
		Whereas the PRC Government contravenes standards set by
			 the Universal Declaration of Human Rights and the International Covenant of
			 Economic, Social, and Cultural Rights, to which the PRC is a signatory, by
			 discriminating against out-of-plan children by denying them
			 basic health care, education, and the right to marry;
		Whereas the PRC Government contravenes the 1994 Programme
			 of Action of the Cairo International Conference on Population and Development,
			 to which the PRC is a signatory, by setting population targets;
		Whereas the United Nations Declaration on the Rights of
			 the Child proclaims that the child needs special safeguards and care,
			 including appropriate legal protection, before as well as after
			 birth;
		Whereas since 1979 the United Nations Population Fund
			 (UNFPA) has been involved in supporting, promoting, and facilitating the PRC’s
			 oppressive one-child program;
		Whereas Presidents Ronald Reagan, George H.W. Bush and
			 George W. Bush have determined that UNFPA supports the PRC Government’s program
			 of coercive abortion or involuntary sterilization;
		Whereas UNFPA support for the PRC Government’s program of
			 coerced abortion and involuntary sterilization violates the
			 Kemp-Kasten provision of United States law;
		Whereas former UNFPA Representative in Beijing, Sven
			 Burmester, has said that, China has had the most successful family
			 planning policy in the history of mankind in terms of quantity and with that,
			 China has done mankind a favor;
		Whereas former UNFPA Executive Director, Nafis Sadik, has
			 said, I have had the honor of being associated with China’s reproductive
			 health and family planning programme for more than two decades. I was
			 instrumental in initiating UNFPA’s cooperation with China in 1979 … I also feel
			 proud that UNFPA made the wise decision to resist external pressures and
			 continued its fruitful cooperation with China., and moreover claimed
			 that, the implementation of the policy [in China] and the acceptance of
			 the policy is purely voluntary. There is no such thing as, you know, a license
			 to have a birth and so on.;
		Whereas UNFPA Executive Director Sadik also said,
			 China has every reason to feel proud of and pleased with its remarkable
			 achievements made in its family planning policy. The country could offer its
			 experiences and special expertise to help other countries, adding that
			 the UNFPA is going to employ some of [China]’s family planning experts
			 to work in other countries and popularize China’s experiences in population
			 growth control and family planning; and
		Whereas paragraph 31 of the UNFPA Country Program Document
			 for China, issued on October 10, 2005, states that the UNFPA will seek to
			 enhance the role of China in the international arena, including through
			 greater South-South collaboration and to seek to strengthen the
			 capacity for South-South Collaboration in the areas of reproductive health,
			 ageing, gender and HIV/AIDS, thereby indicating its plans to assist the
			 PRC Government in exporting its population planning program to other countries:
			 Now, therefore, be it
		
	
		That Congress—
			(1)strongly condemns
			 the continued violations of human rights by the Government of the People’s
			 Republic of China (PRC), including—
				(A)the limitation of
			 the number of children a woman may bear, as well as the intrusive system that
			 supports this limitation, which includes setting population targets, mandatory
			 monitoring of women’s reproductive cycles, requiring that women obtain
			 birth permits, and government control of birth spacing;
				(B)coercing compliance
			 with its birth limitations through job loss, social ostracization, fines, and
			 the creation of an atmosphere of fear; and
				(C)violent
			 enforcement of its birth limitations through policies that encourage officials
			 to physically force women to have abortions and to be sterilized, to destroy
			 homes, to beat and abduct the relatives and friends of women pregnant
			 out-of-plan, and the punishment of those who publicize such
			 abuses;
				(2)urges the PRC
			 Government to cease these policies, which have led to the social catastrophe of
			 gendercide;
			(3)urges the United Nations Population Fund
			 (UNFPA) to cease all its activities in the PRC and to withdraw from that
			 country;
			(4)affirms certain internationally recognized
			 human rights, including—
				(A)the right of women
			 to bear children unconstrained by government policies which would limit the
			 number of children they bear or prevent them from bearing children; and
				(B)the right of
			 children not to be discriminated against by a government because they were born
			 contrary to a government plan; and
				(5)asks that the President and the Secretary
			 of State—
				(A)raise the concerns
			 expressed in this concurrent resolution with the PRC Government;
				(B)call upon the PRC
			 Government to cease immediately the policies outlined in this concurrent
			 resolution; and
				(C)continue to
			 withhold funds from UNFPA due to UNFPA’s continued involvement in supporting
			 coercive abortion and sterilization, which violates the
			 Kemp-Kasten provision of United States law.
				
